Citation Nr: 0909627	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  06-27 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fractured left ankle.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for tinnitus


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The Veteran's August 2006 substantive appeal contains some 
ambiguity.  While he noted that the Veteran wished to appeal 
all of the issues listed in the August 2006 statement of the 
case (SOC), he also stated that he wished to appeal only the 
claims for entitlement to service connection for tinnitus, 
residuals of a left ankle fracture, and PTSD.  The Veteran's 
desire to limit his appeal to the denial of service 
connection for tinnitus, residuals of a left ankle fracture, 
and PTSD was clarified in a February 2009 Informal Hearing 
Presentation listing only these three issues as currently on 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the delay in adjudicating the 
Veteran's claim, pursuant to the duty to assist, this case 
must be remanded for further development.

The Veteran stated in his August 2006 formal appeal that he 
was receiving VA treatment for each of his claimed 
disabilities, to include PTSD.  Where VA has constructive and 
actual knowledge of the availability of pertinent reports in 
the possession of the VA, an attempt to obtain those reports 
must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that documents which were not actually before the 
adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record").  As records in the possession of the VA are 
deemed to be constructively of record, they must be obtained.  
Id.  Accordingly, the Veteran's claims must be remanded so as 
to obtain the Veteran's service treatment records.

The Veteran claims that he has current residuals of an in-
service left ankle fracture.  In this regard, his service 
treatment records document treatment for a left ankle 
fracture with swelling and tenderness in January 1970.  Later 
that month, an additional report noted a "chip fracture" to 
the left medial malleolus.  See VA treatment reports, January 
1, 1970 and January 26, 1970.  There is no evidence of any 
current left ankle disability.  Pursuant to VA's duty to 
assist, VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4)(i) (2008).  In McLendon v. Nicholson, 20 
Vet. App. 79 (2006), the Court noted that the third prong of 
38 C.F.R. § 3.159(c)(4)(I), requires that the evidence of 
record "indicate" that the claimed disability or symptoms 
may be associated with service, establishes a low threshold.   
See also Locklear v. Nicholson, 20 Vet. App. 410 (2006).  On 
remand, the Veteran must be afforded a VA examination to 
assess the etiology of any current left ankle disability.

With respect to the claim for PTSD, the Board concludes that 
additional attempts should be made to verify the Veteran's 
alleged in-service stressor events.  While the Veteran's 
asserts that he served in combat in Vietnam, his service 
personnel records do not reflect combat service.  
Notwithstanding this lack of documentation, the Veteran 
submitted a statement of support of his claim for PTSD in 
December 2007 that described a night-time mission under fire 
from rocket, mortar, and sniper attacks.  He also noted that, 
in another incident, he was involved in a firefight with Viet 
Cong forces along the perimeter of his base.  These 
statements were submitted after the statement of the case was 
issued and have not been considered by the agency of original 
jurisdiction.  Applicable VA regulations require that 
pertinent evidence submitted by the appellant must be 
referred to the agency of original jurisdiction for review 
and preparation of a Supplemental Statement of the Case 
unless this procedural right is waived in writing by the 
appellant.  38 C.F.R. §§ 19.37, 20.1304(c) (2008).  A review 
of the claims folder does not indicate that any such waiver 
has been received.  
Unlike his prior stressor statements, his statements 
contained detailed information such as his unit assignment 
and the dates these purported incidents occurred.  As such, 
the RO should submit the Veteran's stressor information to 
the U.S. Armed Forces Service Center for Research of Unit 
Records (USASCRUR) (now renamed U.S. Army and Joint Services 
Records Research Center (JSRRC)), in order to attempt to 
verify the Veteran's claimed stressors.  
    
Should the Veteran's VA treatment records reveal a current 
diagnosis of PTSD, and if the Veteran's stressor events 
and/or combat participation are verified, then the RO should 
make arrangements with the appropriate VA medical facility 
for the Veteran to be afforded an examination in order to 
ascertain the nature of all psychiatric disability present 
and the proper diagnoses thereof, specifically to include 
PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain the names 
and addresses of all medical care 
providers who treated the Veteran for his 
left ankle disability, PTSD, and tinnitus 
since service.  After securing the 
necessary release, the RO should obtain 
these records.

In any event, the RO/AMC should contact 
the St. Louis VAMC and request copies of 
all of the Veteran's treatment records, 
to include psychiatric treatment.  

If any of the requested records are not 
available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in the 
claims file, and the Veteran notified in 
writing.  

2.  The RO or AMC should prepare a letter 
asking the U.S. Army and Joint Services 
Records Research Center (JSRRC) to 
provide any available information which 
might corroborate the Veteran's alleged 
in-service stressors of February 23, 1969 
and/or July 1969 while the Veteran was 
stationed with the 1st Battalion, 82nd 
Artillery Unit.  

3.  If, and only if, it is determined 
that the Veteran participated in combat, 
or that one or more verified stressors 
exist, the RO/AMC should make 
arrangements with the appropriate VA 
medical facility for the Veteran to be 
afforded an examination in order to 
ascertain the nature of all psychiatric 
disabilities present and the proper 
diagnoses thereof, specifically to 
include PTSD. If PTSD is diagnosed, the 
examiner must specify for the record the 
stressor(s) relied upon to support the 
diagnosis. If a disability other than 
PTSD is diagnosed, the examiner should be 
asked to provide a medical opinion as to 
whether it is at least as likely as not 
that the diagnosed disorder is related to 
service. The report of examination should 
include the complete rationale for all 
opinions expressed. The claims folder 
must be made available to the examiner 
for review.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it. The examiner should 
provide a complete rationale for any 
opinion provided.

4.  Following the receipt of the 
Veteran's VAMC records, if available, the 
RO/AMC should arrange for the Veteran to 
be scheduled for a VA orthopedic 
examination to determine the nature and 
etiology of any current residuals of a 
left ankle fracture.  The claims folder 
must be made available to the examiner 
for review and the examination report 
must indicate whether such review was 
accomplished, to include any records from 
the St. Louis VAMC.  After examination 
and review of the claims folder, the 
examiner should address the following:

a)	Identify all left ankle 
disorders.

b)	As to each diagnosed disorder, 
indicate whether it is at least 
as likely as not that any 
current disorder(s) is/are 
etiologically related to the 
Veteran's period of active 
service, to include a discussion 
of service treatment records 
from January 1970.  

The claims file must be made available to 
the examiner(s) and the examiner(s) should 
indicate in his/his report whether or not 
the claims file was reviewed.  A rationale 
for any opinion expressed should be 
provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims should be 
readjudicated. If any claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative. After the Veteran has 
had an adequate opportunity to respond, 
the appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


